Exhibit 10.37
RESTRICTED STOCK UNIT AWARD AGREEMENT
pursuant to
LEXMARK INTERNATIONAL, INC.
2005 NONEMPLOYEE DIRECTOR STOCK PLAN
     This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement") between
Lexmark International, Inc., a Delaware corporation (the “Company"), and the
person specified on the signature page hereof (the “Grantee") is entered into as
of the ___day of ___, 20___(the “Grant Date") pursuant to the Lexmark
International, Inc. 2005 Nonemployee Director Stock Plan, as the same may be
amended from time to time (the “Plan"). Capitalized terms used and not defined
herein shall have the meanings assigned to such terms in the Plan.
     WHEREAS, the Grantee is a member of the Board of Directors of the Company,
who is not also an officer or employee of the Company or one of its Subsidiaries
or affiliated with any stockholder of the Company holding 5% or more of the
Company’s equity securities, and the Board has determined that it would be to
the advantage and in the interest of the Company to grant the restricted stock
unit award provided for herein to the Grantee as an inducement to the Grantee to
remain in the service of the Company and the Subsidiaries and as an incentive to
the Grantee to devote his or her best efforts and dedication to the performance
of such services and to maximize shareholder value; and
     WHEREAS, the Grantee desires to accept from the Company the grant of the
restricted stock units evidenced hereby on the terms and subject to the
conditions herein;
     NOW, THEREFORE, in consideration of the premises and subject to the terms
and conditions set forth herein and in the Plan, the parties hereto hereby
covenant and agree as follows:

  1.   Restricted Stock Unit Award.

  (a)   Restricted Stock Unit Award. The Company hereby grants to the Grantee,
effective as of the date hereof and on the terms and conditions herein, the
number of restricted stock units set forth on the signature page hereof, each
representing the Grantee’s right to receive one share of Common Stock at the
time or times provided for in Section 3 hereof, subject to the terms and
conditions described herein (the “Restricted Stock Units” or “Units").

  (b)   2005 Nonemployee Director Stock Plan. This Agreement is subject in all
respects to the terms of the Plan, all of which terms are made a part of and
incorporated in this Agreement by reference. In the event of any conflict

1



--------------------------------------------------------------------------------



 



      between the terms of this Agreement and the terms of the Plan, the terms
of the Plan shall control. The Grantee hereby acknowledges that copies of the
Plan may be obtained from the Vice President of Human Resources and agrees to
comply with and be bound by all of the terms and conditions thereof.

  (c)   Establishment of Account. No shares of Common Stock will be issued on
the date of grant of the Restricted Stock Units and the Company shall not be
required to set aside a fund for the payment of any such Units. The Company will
establish a separate bookkeeping account for the Grantee and will record in such
account the number of Restricted Stock Units awarded to the Grantee and, to the
extent applicable, the Dividend Equivalents provided for in Section 3(b) hereof.

  2.   Vesting and Settlement of Restricted Stock Units.

  (a)   Vesting and Settlement. The Restricted Stock Units will become 100%
vested on the date immediately prior to the next Annual Meeting of Stockholders
(the “Vesting Date"), subject to the Grantee’s continuous service as a member of
the Board of Directors of the Company from the Grant Date to the Vesting Date.
After the Restricted Stock Units have become vested on the Vesting Date, they
shall settle as follows: 34% of the vested Restricted Stock Units shall settle
on the second anniversary of the Grant Date, and 33% of the vested Restricted
Stock Units shall settle on each of the third and fourth anniversaries of the
Grant Date (each, a “Settlement Date”); provided, however, in the event of the
Grantee’s death, any unsettled vested Restricted Stock Units shall be settled as
soon as practicable after the date of the Grantee’s death.

  (b)   Acceleration. The Board may, in its discretion, accelerate the vesting
of all or any portion of the Restricted Stock Units or waive any conditions to
the vesting of such Restricted Stock Units; however, the Board shall not
accelerate a Settlement Date, unless otherwise permitted under Code Section 409A
or the Treasury Regulations issued thereunder.

  (c)   Termination of Status as a Board Member. In the event of the Grantee’s
termination of service as a member of the Board of Directors of the Company
prior to the Vesting Date, for any reason other than death or disability (as
defined in Code Section 409A and the Treasury Regulations issued thereunder),
the Grantee shall immediately forfeit all rights with respect to any Restricted
Stock Units (and Dividend Equivalents) which have not yet vested in accordance
with the provisions of Section 2(a) of this Agreement. The Restricted Stock
Units shall become 100% vested in the event of the Grantee’s termination of
service as a member of the Board of Directors of the Company due to death or
disability.

2



--------------------------------------------------------------------------------



 



  (d)   Deferred Settlement. The Grantee may elect to defer any Settlement Date
set forth in Section 2(a), subject to the terms and conditions set forth in
Section 9.6 of the Plan.

  3.   Payment of Restricted Stock Unit Award.

  (a)   Payment. On, or as soon as reasonably practicable after, each Settlement
Date, subject to Section 4 hereof, the Company shall direct its stock transfer
agent to make (or to cause to be made) an appropriate book entry in the
Company’s stock transfer books and records reflecting the transfer to the
Grantee, and the Grantee’s ownership, of one share of Common Stock for each
vested Restricted Stock Unit that shall have become settled on such Settlement
Date. Upon the Grantee’s request, subject to Section 4 hereof, the Company shall
deliver to the Grantee a stock certificate registered in the Grantee’s name and
representing such number of shares of Common Stock free and clear of all
restrictions except any that may be imposed by law. No payment will be required
to be made by the Grantee upon the delivery of such shares of Common Stock,
except as otherwise provided in Section 4 of this Agreement.

  (b)   Dividend Equivalents. Unless otherwise determined by the Board, the
Company will credit to the account of the Grantee an amount equal to any
dividends or dividend equivalents and other distributions paid by the Company
with respect to the number of shares of Common Stock corresponding to the number
of Restricted Stock Units (“Dividend Equivalents"). Dividend Equivalents in
respect of Restricted Stock Units that shall have become vested on the Vesting
Date shall be payable to the Grantee on each Settlement Date in the same
proportion that the Restricted Stock Units are settled.

  (c)   Restrictions on Sale upon Public Offering. The Grantee hereby agrees
that, notwithstanding the vesting of the Restricted Stock Units pursuant to
Section 2(a) of this Agreement or the transfer of the shares of Common Stock
covered thereby to the Grantee pursuant to Section 3(a) hereof, the Grantee will
not effect any public sale or distribution of any of such             shares of
Common Stock during the 20-day period prior to and the 180 days following the
effective date of any registration statement hereinafter filed by the Company
under the Securities Act of 1933, as amended, with respect to any underwritten
public offering of any shares of the Company’s capital stock (other than as part
of such underwritten public offering).

  4.   Tax Withholding. The delivery of any directions to the Company’s stock
transfer agent or any certificates for shares of Common Stock pursuant to
Section 3 shall not be made unless and until the Grantee, or, if applicable, the
Grantee’s beneficiary or estate, has made appropriate arrangements for the
payment to the Company of an amount sufficient to satisfy any applicable U.S.
federal, state and

3



--------------------------------------------------------------------------------



 



      local and non-U.S. tax withholding or other tax requirements, as
determined by the Company. To satisfy the Grantee’s applicable withholding and
other tax requirements, the Company may, in its sole discretion, (i) withhold a
number of             shares of Common Stock having an aggregate Fair Market
Value on a Settlement Date equal to the applicable amount of such withholding
and other tax requirements or (ii) require the Grantee to sell a number of
shares of Common Stock having at least a value sufficient to meet the applicable
amount of such withholding and other tax requirements to account for rounding
and market fluctuations, subject to any rules adopted by the Board or required
to ensure compliance with applicable law, including, but not limited to,
Section 16 of the Securities Exchange Act of 1934, as amended. Shares required
to be sold to satisfy the Grantee’s applicable withholding and other tax
requirements may be sold as part of a block trade with the Grantee receiving an
average price. Any cash payment made pursuant to Section 3 shall be made net of
any amounts required to be withheld or paid with respect thereto (and with
respect to any shares of Common Stock delivered contemporaneously therewith)
under any applicable U.S. federal, state and local and non-U.S. tax withholding
and other tax requirements.

  5.   Transferability. Unless otherwise provided in accordance with the
provisions of the Plan, the Restricted Stock Units may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated by the Grantee, other
than by will or the laws of descent and distribution. The term “Grantee” as used
in this Agreement shall include any permitted transferee of the Restricted Stock
Units.

  6.   Adjustment in Capitalization.

  (a)   The aggregate number of shares of Common Stock covered by the Restricted
Stock Units granted hereunder shall be proportionately adjusted to reflect, as
deemed equitable and appropriate by the Board, an Adjustment Event.

  (b)   Any shares of stock (whether Common Stock, shares of stock into which
shares of Common Stock are converted or for which shares of Common Stock are
exchanged or shares of stock distributed with respect to Common Stock) or cash
or other property received or credited to the account of the Grantee with
respect to the Restricted Stock Units as a result of any Adjustment Event, any
distribution of property or any merger, consolidation, reorganization,
liquidation, dissolution or other similar transaction shall, except as otherwise
provided by the Board, be subject to the same terms and conditions, including
restrictions on transfer, as are applicable to the Restricted Stock Units with
respect to which such shares, cash or other property is received or so credited
and stock certificate(s), if any, representing or evidencing any
            shares of stock or other property so received shall be legended as
appropriate.

4



--------------------------------------------------------------------------------



 



  7.   Preemption by Applicable Laws and Regulations. Notwithstanding anything
in the Plan or this Agreement to the contrary, the issuance of shares of Common
Stock hereunder shall be subject to compliance with all applicable U.S. federal,
state and non-U.S. securities laws. Without limiting the foregoing, if any law,
regulation or requirement of any governmental authority having jurisdiction
shall require either the Company or the Grantee (or the Grantee’s beneficiary or
estate) to take any action in connection with the issuance of any shares of
Common Stock hereunder, the issuance of such shares shall be deferred until such
action shall have been taken to the satisfaction of the Company.

  8.   Interpretation; Construction. All of the powers and authority conferred
upon the Board pursuant to any term of the Plan or the Agreement shall be
exercised by the Board, in its sole discretion. All determinations,
interpretations or other actions made or taken by the Board pursuant to the
provisions of the Plan or the Agreement shall be final, binding and conclusive
for all purposes and upon all persons and, in the event of any judicial review
thereof, shall be overturned only if arbitrary and capricious. The Board may
consult with legal counsel, who may be counsel to the Company, and shall not
incur any liability for any action taken in good faith in reliance upon the
advice of counsel.

  9.   Amendment. The Board shall have the right, in its sole discretion, to
alter or amend this Agreement, from time to time, as provided in the Plan in any
manner for the purpose of promoting the objectives of the Plan, provided that no
such amendment shall impair the Grantee’s rights under this Agreement without
the Grantee’s consent. Subject to the preceding sentence, any alteration or
amendment of this Agreement by the Board shall, upon adoption thereof by the
Board, become and be binding and conclusive on all persons affected thereby
without requirement for consent or other action with respect thereto by any such
person. The Company shall give written notice to the Grantee of any such
alteration or amendment of this Agreement as promptly as practicable after the
adoption thereof. This Agreement may also be amended by a writing signed by both
the Company and the Grantee.

  10.   No Rights as a Stockholder. Except as provided by the Plan, the Grantee
shall have no rights as a stockholder with respect to the Restricted Stock Units
prior to the date as of which the shares of Common Stock covered thereby are
transferred to the Grantee in accordance with Section 3(a) hereof.

  11.   Miscellaneous.

  (a)   Notices. All notices and other communications required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been given if mailed by regular United States mail, first-class and prepaid, or
by any recognized international equivalent of such delivery, to the Company or
the Grantee, as the case may be, at the following addresses or to such other
address as the Company or the Grantee, as the

5



--------------------------------------------------------------------------------



 



      case may be, shall specify by notice to the others delivered in accordance
with this Section 11(a):

  (i)   if to the Company, to it at:

One Lexmark Centre Drive
740 West New Circle Road
Lexington, KY 40550
Attention: Secretary

  (ii)   if to the Grantee, to the Grantee at the address set forth on the
signature page hereof.

      All such notices and communications shall be deemed to have been received
on the date of delivery or on the third business day after the mailing thereof.

  (b)   Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.

  (c)   Waiver. Any party hereto may by written notice to the other party (i)
extend the time for the performance of any of the obligations or other actions
of the other party under this Agreement, (ii) waive compliance with any of the
conditions or covenants of the other party contained in this Agreement and (iii)
waive or modify performance of any of the obligations of the other party under
this Agreement, provided any of such actions are not inconsistent with Code
Section 409A and the Treasury Regulations issued thereunder. Except as provided
in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party,
shall be deemed to constitute a waiver by the party taking such action of
compliance with any representations, warranties, covenants or agreements
contained herein. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach and no failure by a party to exercise any right or privilege
hereunder shall be deemed a waiver of such party’s rights or privileges
hereunder or shall be deemed a waiver of such party’s rights to exercise the
same at any subsequent time or times hereunder.

  (d)   Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the

6



--------------------------------------------------------------------------------



 



      Company or the Grantee without the prior written consent of the other
party.

  (e)   Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the law that
might be applied under principles of conflict of laws and excluding any conflict
or choice of law rule or principle that may otherwise refer construction or
interpretation of the Plan or this Agreement to the substantive law of another
jurisdiction.

  (f)   Jurisdiction. The Grantee hereby irrevocably and unconditionally submits
to the jurisdiction and venue of the state courts of the Commonwealth of
Kentucky and of the United States District Court of the Eastern District of
Kentucky located in Fayette County, Kentucky, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereby irrevocably agree that all claims in respect of any such action
or proceeding may be heard and determined in such Kentucky state or United
States federal courts located in such jurisdiction. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. Grantee further agrees that any action related
to, or arising out of, this Agreement shall only be brought by Grantee
exclusively in the federal and state courts located in Fayette County, Kentucky.
Nothing in this Agreement shall affect any right that the Company may otherwise
have to bring any action or proceeding relating to this Agreement in the courts
of any jurisdiction.

  (g)   Severability. If any provision of this Agreement or the Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions of this Agreement or the Plan, and the Agreement and
the Plan shall be construed and enforced as if such provision had not been
included.

  (h)   Survival. Any provision of this Agreement which contemplates performance
or observance subsequent to any termination or expiration of this Agreement
shall survive any termination or expiration of this Agreement and continue in
full force and effect.

  (i)   Internal Revenue Code Section 409A. The Company intends for this
Agreement to comply with the provisions of Section 409A of the Code

7



--------------------------------------------------------------------------------



 



      and Treasury Regulations promulgated thereunder. Notwithstanding Section 9
hereof, the Company reserves the right to amend this Agreement to comply with
Section 409A of the Code without the Grantee’s consent.

  (j)   Section and Other Headings, Etc. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

  (k)   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

*          *          *          *          *

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement as of the date first above written.

            LEXMARK INTERNATIONAL, INC.       Name:       Title:   Vice
President of Human Resources         GRANTEE:       By:           (Sign Here)   
    Name:           Address of the Grantee:             Number of Restricted
Stock Units:     Granted on   

9